Order striking out the amended answer of defendants Woolfson and granting judgment against them in a foreclosure action affirmed, without costs. The lien of the part of the mortgage assigned to the plaintiff was superior to that part taken by defendants Woolfson as assignees from the same mortgagee; for although they took in good faith and for value, they took subject to the equities existing between the mortgagee and plaintiff even though those equities were not stated in a recorded *781instrument. (Greene v. Warnick, 64 N. Y. 220; Decker v. Boice, 83 id. 215; Rapps v. Gottlieb, 142 id. 164; Stevenson Brewing Co. v. Iba, 155 id. 224; Willcox v. Foster, 132 Mass. 320.) Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.